PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,579,344
Issued: November 12, 2013
Application No. 12/654,275
Filed: 16 Dec 2009
For: CARRIER FOR A BOX

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed August 26, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on November 12, 2017 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The petition has been carefully considered and found in compliance with the provisions set forth above. The required petition fee, maintenance fee, and statement, including explanation, of unintentional delay have been provided.

In view thereof, the maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions